Citation Nr: 1108727	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-46 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for COPD, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant's spouse, son, daughter, and son-in-law


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, reopened and denied the Veteran's claim for service connection for COPD, as secondary to his service-connected PTSD.

Additional documents were submitted after the issuance of the October 2009 statement of the case.  The submission of such evidence was accompanied by a waiver of RO consideration dated November 2010.  38 C.F.R. § 20.1304(c) (2010).

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (Video Conference hearing).  A copy of the hearing transcript has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for COPD, as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for COPD.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

2.  The evidence associated with the claims file subsequent to the July 2002 rating decision is new, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for COPD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying the Veteran's claim for service connection for COPD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to the July 2002 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated June 2008, July 2008, March 2009, and August 2009, provided to the Veteran before the June 2009 rating decision and the October 2009 statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue of whether to reopen the claim of service connection for COPD, the notice letter provided to the Veteran in March 2009 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because his service treatment records did not show any complaint, treatment, or diagnosis of a respiratory condition.  The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.  The March 2009 notice letter also provided the Veteran with the criteria for establishing service connection.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish service connection.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in June 2008, July 2008, and March 2009, prior to the issuance of the June 2009 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported that he is in receipt of Social Security Administration (SSA) benefits for his claimed COPD.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether new and Material has been Received to Reopen a Claim for Service Connection for COPD, to Include as Secondary to Service-Connected PTSD

The RO first denied service connection for COPD in July 2002, and the basis of the denial was that his service treatment records did not show any complaint, treatment, or diagnosis of a respiratory condition.  The Veteran did not submit a NOD in response to the July 2002 rating decision.  Therefore, the July 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

In May 2008, the Veteran asked to reopen his claim for service connection for COPD and the RO, in a June 2009 rating decision, the subject of this appeal, reopened the claim for service connection for COPD and continued the denial thereof.  The RO reopened the claim based on the Veteran's new lay evidence relating his COPD to his service-connected PTSD, and new records from his private physician, O.L. Andreescu, M.D., including a determination that the Veteran's COPD could be caused by his smoking as a result of his PTSD.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the July 2002 rating decision, the last prior final denial of the claim, included the Veteran's service personnel records and service treatment records.  Those records include no evidence of COPD or other respiratory disorders during service.  In Reports of Medical Examination dated March 1952 and June 1952, a clinician found that the Veteran's lungs and chest were normal on clinical evaluation.  Likewise, in a June 1952 Report of Medical History, the Veteran indicated that he did not have, and had never had, asthma, pneumonia, shortness of breath, pain or pressure in his chest, or a chronic cough.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the July 2002 rating decision, the Veteran and his spouse have submitted lay evidence-including at his November 2010 Board hearing-that his PTSD caused him to begin smoking on a regular basis, which led to his COPD.  Additionally, the Veteran submitted the aforementioned opinion from Dr. Andreescu, dated July 2008, which notes that the Veteran's COPD could be caused by his smoking as a result of his PTSD.  Furthermore, the Veteran submitted statements from himself, his brother, and his spouse indicating that he did not start smoking until his service in Korea, the stressors from which constitute the basis for his service-connected PTSD.  The Veteran also submitted multiple current diagnoses of COPD from VA and private clinicians.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements and clinical findings would tend to show that the Veteran's COPD was caused by his service-connected PTSD.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the July 2002 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for COPD.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for COPD, the Board finds that the evidence associated with the claims file subsequent to the July 2002 rating decision is new and material, and a previously denied claim for service connection for COPD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for COPD is reopened.  To this extent, the appeal is granted.



	
REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for COPD, to include as secondary to service-connected PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

VA provided the Veteran with a Compensation and Pension (C&P) examination of his respiratory disorder in October 2008.  The VA examiner diagnosed the Veteran with severe, end stage COPD.  The examiner opined that "The evidence of record does not directly support the Veterans contention that his cigarette smoking is as a direct result of his PTSD.  This is due in part to his reported history of smoking prior to his deployment to the combat area and the psychological trauma associated with his combat exposures....The key factor in the rendered opinion was from history taken from the patient on the date of evaluation.  [The] patient reported to this examiner that he began smoking while in basic training and prior to deploying to the operations area was smoking [at] least a pack per day."

Significantly, prior to the October 2008 VA examination, the Veteran noted in his May 2008 claim that, during his service "in North Korea during the Battle of the Chosin Reservoir in Nov-Dec. 1950....our rations included cigars and Domino Cigarettes.  Naïve or not, some believed smoking helped to protect our lungs from the cold.  The nicotine seemed to be a stimulus.  I had never smoked before...."

Also prior to the October 2008 VA examination, the Veteran's brother wrote in June 2008 that "to my knowledge, [the Veteran] did not smoke tobacco or use tobacco products until he was shipped to Korea in the U.S. Marine Corp."

Similarly, in the Veteran's December 2009 substantive appeal, his spouse wrote that he "did not state that he began smoking in boot camp as your CNP [Certified Nurse Practitioner]...stated in his report to you.  That statement would have been contradictory to everything he has ever stated to me, or to anyone else in the past.  He did not say it, period.  I was there.  Those were not his words.  He did refer to some that smoked in Boot Camp during the interview.  He had a problem understanding some of the questions because he did not wear [his] hearing aid, but usually if the question was repeated, he understood.  I have always been under the impression that smoking was not allowed in Boot Camp.  He used to tell of some [who] sneaked and smoked, and had to wear a bucket over their head[s] to smoke as punishment."

Notably, the Veteran has also contended, in a June 2008 letter, that "drinking and smoking have been my ways of alleviating the anxiety and dealing with the PTSD, since my service ended."  Likewise, at the November 2010 Board hearing, the Veteran's spouse stated that "he coped with his PTSD by smoking...[and] drinking....[The smoking] continued after [service] because of the PTSD."  Id. at p. 6.  The Veteran's spouse noted that his smoking was a form of coping and self-medication.  Id. at pp. 8, 12.

In light of the Veteran's difficulties in communicating due to his poor health, the clear and consistent written statements submitted to VA prior to the October 2008 C&P examination, and the Veteran's spouse's explanation thereafter, the Board finds it highly probable that a miscommunication transpired between the Veteran and the VA examiner.  Regrettably, this miscommunication became "the key factor in the rendered opinion."

Every VA examination report must be based on correct facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, a remand is required in this case so that a VA examiner can provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed COPD results from his service-connected PTSD.  The examiner should either regard the statements by the Veteran, his spouse, and his brother to the effect that he began smoking in service in Korea as true, or provide an explanation for why he or she believes them to be false.

Additionally, on remand, if the VA examiner finds no etiological link between the Veteran's COPD and his service-connected PTSD, he or she should provide an explanation for why that opinion is more probative than Dr. Andreescu's July 2008 determination that the Veteran's "current COPD could be caused by his smoking, due to his past psychological and psychiatric problems with PTSD.  Chances were that if he did not have PTSD, he would not have smoked."  The Board notes that, at the time of the opinion, Dr. Andreescu had been treating the Veteran for three years.

Finally, the Board notes that the Veteran asserted in a June 2008 statement that, while driving during his service in Korea, he was "constantly breathing oily dust," and the dust "even permeated our rations."  The Veteran also supplied a photocopy of a photograph of himself standing next to a dusty truck, which is in the claims file.  The Veteran has stated that "I do not know, but [the oily dust] probably was not healthy for us, and may have contributed to my lung problems later."  On remand, the VA examiner should also opine as to whether it is at least as likely as not that the dust which the Veteran described caused or aggravated his COPD.

In light of the Veteran's health and the extensive evidence of record, including the October 2008 VA examination report, a new examination is not required unless deemed so by the clinician.  Rather, the claims file should be provided to the October 2008 VA examiner or another appropriate clinician, and that person should provide the opinions requested above, as well as a rationale for all conclusions reached.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain an addendum opinion, from the October 2008 VA examiner or another appropriate clinician, which addresses the following medical questions.  The clinician should review the claims file, and note this review in the report.  A new examination is not required, unless deemed so by the clinician.  The clinician should provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed COPD results from his service-connected PTSD.  The examiner should either regard the statements by the Veteran, his spouse, and his brother to the effect that he began smoking in service in Korea as true, or provide an explanation for why he or she believes them to be false.

b.  The examiner should also answer this question:  is it at least as likely as not (50 percent or more probability) that the Veteran's current COPD is aggravated by, that is, permanently increased in severity as a result of the Veteran's service-connected PTSD?

c.  Dr. Andreescu, the Veteran's treating clinician for three years at that time, opined in July 2008 that the Veteran's "current COPD could be caused by his smoking, due to his past psychological and psychiatric problems with PTSD.  Chances were that if he did not have PTSD, he would not have smoked."  If the VA examiner finds no etiological link between the Veteran's COPD and his service-connected PTSD, he or she should provide an explanation for why that opinion is more probative than that of Dr. Andreescu.

d.  Whether it is at least as likely as not that the dust in Korea which the Veteran described in his June 2008 statement, and showed in his photocopied photograph, caused or aggravated his COPD.

The clinician should provide a rationale for all conclusions reached.

2.  After completion of the above, the AOJ should readjudicate the claim.  Adjudication of the claim should consider the applicability of 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


